DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed self-calibrated system on a chip (Soc) in combination as claimed including:
A function circuit formed on the semiconductor substrate and coupled to the plurality of dynamic random access memories and the calibration circuit, wherein the function circuit has a function parameter;
A cyclic oscillator, formed on the semiconductor substrate, generating an oscillating clock signal within a given period; and
A control circuit formed on the semiconductor substrate and coupled to the cyclic oscillator, the plurality of dynamic random access memories, and the calibration circuit, wherein the control circuit receives the oscillating clock signal and calculates number of pulses of the oscillating clock signal, when the number of 
With regard to claims 2-11, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Geist (US 5,689,203 A) relates to circuits for use with sensors and transducers, specifically to a self-calibration circuit for sensors and transducers that produce pulse-train outputs.  A self-calibration circuit for sensors and transducers that produce pulse-train outputs of 
Han  et al. (US 7,756,663 B2) relates to self-calibration systems and methods.  A self-calibration system implemented internally to a device, comprising: a processor internal to the device, the processor configured to impose a test stimulus to a plurality of components within the device; and at least one sensor internal to the device, the at least one sensor configured to provide a test response corresponding to a reaction by the plurality of components to the test stimulus; compensation circuitry coupled to at least one of the plurality of components: wherein the processor is further configured to predict at least one specification value based on the test response corresponding to the reaction of the plurality of components, and determine, based on the at least one specification value, whether to signal to the compensation circuitry to adjust the at least one specification value of the plurality of components.  However, Han  et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858